2015 Ark. App. 74


                 ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                    No. CV-11-1243



                                              Opinion Delivered   February 11, 2015

  RYAN ROGGASCH and ELITE     APPEAL FROM THE SALINE
  HOMES OF ARKANSAS, INC.     COUNTY CIRCUIT COURT
                   APPELLANTS [NO. CV-06-920-3]

  V.                                          HONORABLE GRISHAM PHILLIPS,
                                              JUDGE
  TASHA SIMS and JOHN SIMS
                        APPELLEES REBRIEFING ORDERED


                           BRANDON J. HARRISON, Judge

       Ryan Roggasch and Elite Homes of Arkansas, Inc. appeal from a $209,244

judgment in favor of Tasha and John Sims. The Simses sued Roggasch and Elite Homes

for negligence, breach of warranty, and deceptive trade practices arising from an allegedly

faulty construction of the Simses’ home in Saline County. This appeal was stayed pending

the outcome of bankruptcy proceedings in federal court, but the bankruptcy stay has now

been lifted. We are, however, unable to decide the appeal’s merits today because of

multiple briefing deficiencies.

       Arkansas Supreme Court Rule 4-2(a)(5)(B) (2013) provides that “[n]o more than

one page of a transcript shall be abstracted without giving a record page reference.”

Abstract pages 163 to 202 do not refer to a record page, which violates the rule to an

extent that we may not overlook. And many evidentiary objections in the abstract are

reproduced verbatim as they appear in the record—though appellants make no
                                     1
                                         2015 Ark. App. 74


evidentiary-related arguments on appeal. See Am. Transp. Corp. v. Exch. Capital Corp., 84
Ark. App. 28, 129 S.W.3d 312 (2003) (an abstract can be deficient for containing too

much material, as well as too little).

       There is also an addendum-related deficiency. Arkansas Supreme Court Rule 4-

2(a)(8)(A)(i) (2013) lists many documents that must be included in the addendum.

Missing from the appellants’ addendum are: some pleadings; jury instructions; a proffered

jury instruction; posttrial and postjudgment motions; and the motion to extend the time

to file the record on appeal, and any related response, reply, or exhibit related to it.

       Roggasch and Elite Homes have fifteen days from this opinion’s date to file a

substituted brief that complies with the rules. See Ark. Sup. Ct. R. 4-2(b)(3). Our list is

not an exhaustive one, so we encourage appellants to review the rules and ensure that no

other deficiencies exist.

       Rebriefing ordered.

       ABRAMSON and GLOVER, JJ., agree.

       Dyer and Jones, by: Dustin D. Dyer, for appellants.

       David C. Hawkey, for appellees.




                                                2